BRATTON, Circuit Judge
(dissenting).
Section 6 of the prime contract concerns itself only with disputes over questions of fact. Respecting questions of that kind, it provides administrative mechanism through which adjustments may be made and errors corrected on an administrative level. The mechanism is exclusive in nature. In the absence of some clear showing that the appeal procedure is inadequate or unavailable, such procedure must be pursued and exhausted before a contractor can be heard to complain in a court. And when a contractor seeks to ignore the provisions and institute an action against the United States without having pursued and exhausted the administrative procedure, the action should be dismissed or proceedings stayed until the administrative remedy has been pursued and exhausted. United States v. Callahan Walker Construction Co., 317 U.S. 56, 63 S.Ct. 113, 87 L.Ed. 49; United States v. Blair, 321 U.S. 730, 64 S.Ct. 820, 88 L.Ed. 1039; United States v. Joseph A. Holpuch Co., 328 U.S. 234, 66 S.Ct. 1000, 90 L.Ed. 1192; United States v. Moor-man, 338 U.S. 457, 70 S.Ct. 288, 94 L.Ed. 256; United States v. Wunderlich, 342 U.S. 98, 72 S.Ct. 154, 96 L.Ed. 113. Viewed in the light of these cases,. it is crystal clear that if this were an action by the contractor against the United States in which recovery is sought under the prime contract, the contractor would be denied judicial relief until after the administrative procedure provided in section 6 had been fully exhausted.
This is not an action by the contractor against the United States. In substance, it is an action by the subcontractor and his assignee against the contractor and the surety on the payment bond. The subcontractor was not a party signatory to the prime contract, and the subcontract did not contain a provision identical or similar in substance to section 6 of the prime contract. But the subcontract provided that the subcontractor should furnish material and perform labor “in accordance with the General conditions of the Contract between the Owner and the Contractor and in accordance with the Drawings and the Specifications attached hereto which form a part of a Contract between the Contractor and the Owner * * * and hereby become a part of this Contract”; provided that any and all materials, labor and work furnished or performed by the subcontractor should comply with the requirements of the contractor and any governmental agency having jurisdiction thereof, and that the acceptance and approval of such agency or party was a condition precedent to the payment of any money by the contractor under the subcontract; provided that it should be the responsibility of the subcontractor to obtain the approval of *949the governmental agencies with respect to the material furnished and the work done under the subcontract; and provided that the contractor and the subcontractor agree “to be bound by the terms of this Agreement, the A.I.A. General Conditions attached, the drawings and specifications attached as far as apprehensible to this subcontract * *
It further provided that the subcontractor should be bound to the contractor “by the terms of the Agreement, General Conditions, Drawings and Specifications, and to assume toward him all the obligations and responsibilities that he, by those documents, assumes toward the owner.” And it further provided that the contractor should be bound to the subcontractor “by all the obligations that the Owner assumes to the Contractor under the Agreement, General Conditions, Drawings and Specifications, and by all the provisions thereof affording remedies and redress to the Contractor from the Owner.” And it contained other provisions adding to the knit or interweave of the subcontract to the prime contract. When construed in their entirety, the effect of the two contracts was to integrate section 6 of the prime contract into the subcontract and make it applicable to disputes of fact between the contractor and the subcontractor. United States for Use and Benefit of Construction Products Corp. v. Bruce Construction Corp., 5 Cir., 272 F.2d 62. And since that section has application to disputes between the contractor and the subcontractor over questions of fact, the exhaustion of the administrative remedy provided in the section is a prerequisite to the right to maintain the action to final judgment.
It is my view that the judgment should be vacated and the cause remanded with directions to stay proceedings awaiting final disposition of the claim pending before the Board of Appeals for the Air Force.